Miller, Judge.
Donna Marie Smith again appeals to this Court following her 1998 conviction for felony obstruction of an officer, giving a false birth date, and driving with a suspended license. See Smith v. State, 257 Ga. App. 468 (571 SE2d 446) (2002) (“Smith F). This is the third reported decision in this case.1 This time Smith argues that the trial court erred in denying her motion for supersedeas bond in connection with her appeal in Case No. A03A0939. Since this Court has already issued an opinion affirming the trial court’s decision in that case (see Smith ID, the issue in the present appeal is rendered moot. See In the Interest of T. N., 254 Ga. App. 330, 332 (562 SE2d 374) (2002). We therefore dismiss the instant appeal.

Appeal dismissed.


Smith, C. J., and Ruffin, P. J., concur.


 For previous reported decisions, see Smith I and Smith v. State, 263 Ga. App. 414 (587 SE2d 787) (2003) (“Smith IF).